261 F.2d 839
John Will BUSTER, Appellant,v.Dr. R. O. SETTLE, Warden, United States Medical Center, Springfield, Missouri, et al.
No. 16139.
United States Court of Appeals Eighth Circuit.
December 16, 1958.

Appeal from the United States District Court for the Western District of Missouri.
John Will Buster, pro se.
Edward L. Scheufler, U. S. Atty., and O. J. Taylor, Asst. U. S. Atty., Kansas City, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court docketed and dismissed for want of diligent prosecution, on motion of appellee.